NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 29, 2012
                                  Decided December 3, 2012

                                            Before

                          FRANK H. EASTERBROOK, Chief Judge

                          DIANE P. WOOD, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

No. 12‐2567

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff‐Appellee,                          Court for the Eastern District of Wisconsin.

       v.                                         No. 09‐CR‐38

CHARNELL HICKS,                                   Lynn Adelman,
    Defendant‐Appellant.                          Judge.

                                          O R D E R

        Charnell Hicks pleaded guilty to distributing crack cocaine, see 21 U.S.C. § 841(a)(1),
and was sentenced to 132 months in prison—56 months below the calculated guidelines
range. Two years later the government moved to reduce Hicks’s sentence to 84 months
based on his substantial assistance to law enforcement. See FED. R. CRIM. P. 35(b)(2). In
response Hicks sought a deeper reduction to 45 months based on additional assistance not
included in the government’s motion. The district court conducted a hearing on the motion
and reduced Hicks’s sentence to 77 months, the bottom of the newly calculated range
(Hicks’s request for 45 months, the court remarked, “represented too great a reduction for
his level of cooperation, which involved no trial testimony or pro‐active work”). The court
then deducted another 28 months to account for time Hicks spent in state custody while
assisting the government.
No. 12‐2567                                                                            Page 2


        Hicks appealed, but his appointed counsel has concluded that the appeal is frivolous
and seeks to withdraw. See Anders v. California, 386 U.S. 738 (1967). Hicks has not responded
to counsel’s submission. See Cir. R. 51(b). We confine our review to the potential issue
identified by counsel. See United States v. Schuh, 289 F.3d 986, 973–74 (7th Cir. 2002).

        Counsel considers whether Hicks could challenge the extent or legality of his
reduced sentence, but properly concludes that such a challenge would be frivolous. “Rule
35(b) hearings do not provide an opportunity for a full resentencing;” the district court may
assess only whether the defendant’s assistance to the government merits a reduction in his
sentence. United States v. Webster, 666 F.3d 1023, 1025 (7th Cir. 2012). And we would lack
jurisdiction to review the extent of that reduction. Id. at 1024; United States v. McGee, 508
F.3d 442, 444–45 (7th Cir. 2007). Counsel correctly observes that the district court did not
rely on any inappropriate factors in its Rule 35(b) analysis.

       We therefore GRANT counsel’s motion to withdraw and DISMISS the appeal.